Case 2:20-cv-11481-BAF-EAS ECF No. 66, PageID.1461 Filed 08/19/21 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

ALIAH LARRY, DARBY JOHNSON, SHAHD
MAJEED, and SHIRLEY WEST, individually
and on behalf of all others similarly situated,

       Plaintiffs,                                            Civil Action No. 20-CV-11481

vs.                                                           HON. BERNARD A. FRIEDMAN

KELLY SERVICES, INC.,

      Defendant.
_______________________________________/

       OPINION AND ORDER DENYING DEFENDANT’S MOTION TO DISMISS
          IN PART PLAINTIFFS’ FIRST AMENDED COMPLAINT AND TO
        DISMISS/STRIKE PLAINTIFFS’ CALIFORNIA CLASS ALLEGATIONS

               This matter is presently before the Court on defendant’s motion “to dismiss in part

plaintiffs’ first amended class and collective action complaint and to dismiss or strike plaintiffs’

California class allegations” [docket entry 61]. Plaintiffs have responded and defendant has replied.

Pursuant to E.D. Mich. LR 7.1(f)(2), the Court shall decide this motion without a hearing.

               Plaintiffs are former recruiters for defendant Kelly Services, Inc. (“KSI”), a

nationwide employment and staffing agency based in Michigan. Am. Compl. ¶¶ 8, 14, 16, 18.

Plaintiffs allege that KSI failed to pay them and other similarly situated employees “overtime pay as

required by the Fair Labor Standards Act (‘FLSA’), the Kentucky Wage and Hour Act (‘KWHA’),

the Pennsylvania Minimum Wage Act (‘PMWA’), and the California Labor Code (‘CLC’). Instead,

[KSI] improperly classified [them] as exempt employees and paid them a salary with no overtime

compensation.” Id. ¶¶ 1-2. Plaintiffs also seek certification of four classes pursuant to Fed. R. Civ.

P. 23 – one federal class (“FLSA Recruiters”) and three state-based classes (“Kentucky Recruiters,”

                                                  1
Case 2:20-cv-11481-BAF-EAS ECF No. 66, PageID.1462 Filed 08/19/21 Page 2 of 8




“Pennsylvania Recruiters,” and “California Recruiters”). See id. ¶¶ 21-28.

                Plaintiffs’ amended complaint contains five claims: (1) violation of § 7 of the FLSA

(29 U.S.C. § 207); (2) violation of the KWHA (KY. REV. STAT. ANN. §§ 337.050, 337.285); (3)

violation of the PMWA (42 PA. CONS. STAT. § 333.104, 34 PA. CODE § 231.43(b)); (4) violation of

the CLC (§§ 226.7, 510, 512); and (5) violation of the California Unfair Competition Law (“UCL”)

(CAL. BUS. & PROF. CODE § 17200, et seq.). For relief, plaintiffs seek unpaid overtime, other

damages available under the relevant state statutes, and attorney fees.

I. Legal Standard

                In the instant motion, defendant argues that plaintiffs’ California-based claims and

proposed class of “California Recruiters”1 should be dismissed. The Supreme Court, citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544 (2007), has explained:

                To survive a motion to dismiss, a complaint must contain sufficient
                factual matter, accepted as true, to “state a claim to relief that is
                plausible on its face.” Id., at 570, 127 S. Ct. 1955. A claim has facial
                plausibility when the plaintiff pleads factual content that allows the
                court to draw the reasonable inference that the defendant is liable for
                the misconduct alleged. Id., at 556, 127 S. Ct. 1955. The plausibility
                standard is not akin to a “probability requirement,” but it asks for
                more than a sheer possibility that a defendant has acted unlawfully.
                Ibid. Where a complaint pleads facts that are “merely consistent
                with” a defendant's liability, it “stops short of the line between
                possibility and plausibility of ‘entitlement to relief.’ ” Id., at 557, 127
                S. Ct. 1955 (brackets omitted).

                Two working principles underlie our decision in Twombly. First, the
                tenet that a court must accept as true all of the allegations contained
                in a complaint is inapplicable to legal conclusions. Threadbare
                recitals of the elements of a cause of action, supported by mere
                conclusory statements, do not suffice. Id., at 555, 127 S. Ct. 1955


        1
          Plaintiffs’ proposed class of “California Recruiters” is defined as “[a]ll current and former
recruiters that worked for [KSI] in California who were paid a salary during the last four (4) years.” Am.
Compl. ¶ 27.

                                                     2
Case 2:20-cv-11481-BAF-EAS ECF No. 66, PageID.1463 Filed 08/19/21 Page 3 of 8




                (Although for the purposes of a motion to dismiss we must take all of
                the factual allegations in the complaint as true, we “are not bound to
                accept as true a legal conclusion couched as a factual allegation”
                (internal quotation marks omitted)). Rule 8 marks a notable and
                generous departure from the hypertechnical, code-pleading regime of
                a prior era, but it does not unlock the doors of discovery for a plaintiff
                armed with nothing more than conclusions. Second, only a complaint
                that states a plausible claim for relief survives a motion to dismiss.
                Id., at 556, 127 S. Ct. 1955. Determining whether a complaint states
                a plausible claim for relief will, as the Court of Appeals observed, be
                a context-specific task that requires the reviewing court to draw on its
                judicial experience and common sense. 490 F.3d, at 157-158. But
                where the well-pleaded facts do not permit the court to infer more
                than the mere possibility of misconduct, the complaint has
                alleged—but it has not “show[n]”—“that the pleader is entitled to
                relief.” Fed. Rule Civ. Proc. 8(a)(2).

Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009).

II. Defendant’s Motion to Dismiss in Part

                Defendant contends that plaintiffs’ California-based claims are “bereft of any factual

basis and, therefore, are insufficient as a matter of law.” Def.’s Br. at 1. Defendant argues that both

the “California meal and rest period claims” under the CLC and the California unfair competition

claim fail to state the circumstances of the alleged violations and/or identify any specific statutory

provision that defendant allegedly violated. See id. at 5-7. Rather, defendant contends, plaintiffs rely

on conclusory allegations in violation of the pleading standard set forth in Iqbal.

                As to the proposed class of California Recruiters, defendant argues that “Plaintiffs .

. . fail to plead facts suggesting that the Court could resolve their . . . [CLC] claims on a class-wide

basis.” Def.’s Br. at 7. Defendant contends that because plaintiffs’ California-based class claims are

“individualized” to lead plaintiff West’s “own unique, alleged experiences,” plaintiffs cannot meet

Rule 23(a)’s commonality and typicality requirements – i.e., as framed, West’s experiences could not

have been shared by or typical of her fellow California class members. Id. at 11-13. Defendant notes


                                                    3
Case 2:20-cv-11481-BAF-EAS ECF No. 66, PageID.1464 Filed 08/19/21 Page 4 of 8




that, as compared to plaintiffs’ Pennsylvania-based and Kentucky-based overtime claims, in which

plaintiffs contend that “some policy or practice impacted each class member[,] . . . . for the

California-based claims, Plaintiffs assert only that Plaintiff West suffered damages and fail to include

any similar allegations to support their California claims.” Id. at 12-13. Defendant argues further

that “[t]he dismissal of Plaintiffs’ class claims for overtime, meal, and rest period violations under

California law would also necessitate dismissal of the unfair competition claims.” Id. at 15 n.3.

                In response, plaintiffs argue that defendant “only seeks to heighten the pleading

standard and prematurely delve into the merits of Plaintiffs’ California claims.” Pls.’ Resp. Br. at

1. As to the proposed class of California Recruiters, plaintiffs contend that they sufficiently pled

commonality and typicality by alleging that KSI’s “failure to pay overtime and provide meal and rest

breaks in violation of California law is the result of [KSI’s] uniform policies and practices.” Id. at

6-9. Plaintiffs argue that KSI “cherry-picks which allegations it chooses to ignore to support its

argument,” and that if read as a whole, “there can be no doubt that [the amended complaint] . . .

sufficiently allege[s] common violations of California law (including [KSI’s] failure to pay its

California Recruiters overtime and provide meal and rest breaks as a result of its exemption policy)

applicable to the entire California class.” Id. at 9-10.

                Plaintiffs add that “[d]etailed factual allegations are not required [at the pleading

stage,] and a complaint must include only ‘enough facts to state a claim to relief that is plausible on

its face.’” Id. at 11 (quoting Twombly, 550 U.S. at 570). Plaintiffs argue that they have met this

burden as to both their CLC and UCL claims. As to plaintiffs’ CLC claims, they allege that “West

and the California Recruiters’ schedules entitled them to meal and rest breaks, and that when they

were entitled to such breaks, Kelly, as a pattern and practice, never provided them.” Id. at 14.

Plaintiffs state that “such allegations are sufficient because Plaintiffs are ‘not required to allege the

                                                   4
Case 2:20-cv-11481-BAF-EAS ECF No. 66, PageID.1465 Filed 08/19/21 Page 5 of 8




non-existence of something, such as rest [or meal] periods, with any greater specificity than [they]

ha[ve] done here.’” Id. (quoting Ambriz v. Coca Coal Co., No. 13-CV-3539-JST, 2013 WL 5947010,

at *5 (N.D. Cal. Nov. 5, 2013)). As to plaintiffs’ UCL claims, they argue that “because [these] claims

“are predicated on [KSI’s] violation of the FLSA and California overtime laws, the relevant theory

is the ‘unlawful’ prong2 under the UCL. . . . Thus, if a plaintiff sufficiently pleads a claim under

another law (e.g., the FLSA and/or California labor laws) the Court should not dismiss the UCL

claims.” Id. at 16. Plaintiffs add that “[s]hould the Court perceive that some aspect of Plaintiffs’

Amended Complaint is deficient, Plaintiffs request permission to amend under Rule 15(a)(2).” Id.

at 17.

II. Analysis

                   In relevant part, plaintiffs’ complaint contains the following allegations in support of

their California-based claims and proposed class of California Recruiters:

                   As a pattern and practice, [KSI] did not provide West with
                   meal-period breaks, and did not provide proper compensation for this
                   failure as required by California law. Although the California Labor
                   Code requires that all employees, including West, receive a 10-minute
                   rest period for every four hours worked, West and the California
                   Recruiters did not receive any rest periods during their shifts of 12 or
                   more hours. Cal. Lab. Code § 512; IWC Wage Orders #1-2001
                   through #17-2001. As a pattern and practice, [KSI] did not provide
                   West with rest-period breaks, and did not provide proper
                   compensation for this failure as required by California law. West [and
                   the California Recruiters are] entitled to receive compensation, at their
                   regular rate of pay, of one hour for each day they were denied their


         2
             Section 17200 of the California Business and Professions Code states:

                   As used in this chapter, unfair competition shall mean and include any
                   unlawful, unfair or fraudulent business act or practice and unfair, deceptive,
                   untrue or misleading advertising and any act prohibited by Chapter 1
                   (commencing with Section 17500) of Part 3 of Division 7 of the Business and
                   Professions Code.

                                                         5
Case 2:20-cv-11481-BAF-EAS ECF No. 66, PageID.1466 Filed 08/19/21 Page 6 of 8




               lawfully required meal- and rest-periods. Cal. Lab. Code § 512; IWC
               Wage Orders #1-2001 through #17-2001. [KSI]’s policy failed to
               provide West with the legally mandated meal period breaks. Such a
               pattern, practice, and uniform administration of corporate policy as
               described herein is unlawful and creates an entitle[ment] to recovery
               by West in a civil action, for the balance of the unpaid compensation
               pursuant to Labor Code sections 226.7 and 512. As a result of [KSI]’s
               failure to comply with federal and state law, [KSI] has also violated
               the California Unfair Competition Law (“UCL”), Cal. Bus. & Prof.
               Code § 17200, et seq., which prohibits unfair competition by
               prohibiting any unlawful or unfair business actions or practices.

Am. Compl. ¶¶ 106-15.

               Reading the amended complaint in the light most favorable to plaintiffs and accepting

the facts alleged as true, the Court concludes that plaintiffs have met their burden under the Twombly-

Iqbal pleading standard and the Federal Rules of Civil Procedure. Rule 8(a)(2) states that a pleading

need only contain “a short and plain statement of the claim showing that the pleader is entitled to

relief.” Plaintiffs’ allegations that KSI systematically denied West and her fellow class members the

breaks and overtime compensation they were due under the FLSA and CLC constitute a short and

plain statement showing that plaintiffs are entitled to relief both under the CLC and the UCL’s

“unlawful” prong.

               As to the proposed class of California Recruiters, in order to proceed as a class action,

Rule 23(a) requires plaintiffs establish that

               (1) the class is so numerous that joinder of all members is
               impracticable;
               (2) there are questions of law or fact common to the class;
               (3) the claims or defenses of the representative parties are typical of
               the claims or defenses of the class; and
               (4) the representative parties will fairly and adequately protect the
               interests of the class.

“These four requirements—numerosity, commonality, typicality, and adequate representation—serve

to limit class claims to those that are fairly encompassed within the claims of the named plaintiffs

                                                  6
Case 2:20-cv-11481-BAF-EAS ECF No. 66, PageID.1467 Filed 08/19/21 Page 7 of 8




because class representatives must share the same interests and injury as the class members.” In re

Whirlpool Corp. Front-Loading Washer Prods. Liab. Litig., 722 F.3d 838, 850 (6th Cir. 2013).

                In the instant motion to dismiss in part, defendant argues that plaintiffs cannot meet

Rule 23(a)’s commonality and typicality requirements. The Supreme Court has stated that

                [c]ommonality requires the plaintiff to demonstrate that the class
                members have suffered the same injury. This does not mean merely
                that they have all suffered a violation of the same provision of law.
                Their claims must depend upon a common contention . . . . That
                common contention, moreover, must be of such a nature that it is
                capable of classwide resolution—which means that determination of
                its truth or falsity will resolve an issue that is central to the validity of
                each one of the claims in one stroke.

Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349-50 (2011) (internal quotation marks and citation

omitted). As to typicality, “[a] claim is typical if it arises from the same event or practice or course

of conduct that gives rise to the claims of other class members, and if his or her claims are based on

the same legal theory.” Beattie v. CenturyTel, Inc., 511 F.3d 554, 561 (6th Cir. 2007) (internal

quotation marks omitted).

                The Sixth Circuit has stated that “an action is not maintainable as a class action merely

because it is designated as such in the pleadings.” Weathers v. Peters Realty Corp., 499 F.2d 1197,

1200 (6th Cir. 1974). However, while “[m]aintainability may be determined by the court on the basis

of the pleadings, if sufficient facts are set forth, . . . ordinarily the determination should be predicated

on more information than the pleadings will provide.” Id. “Class certification is appropriate if the

court finds, after conducting a ‘rigorous analysis,’ that the requirements of Rule 23 have been met.”

In re Whirlpool Corp., 722 F.3d at 851.

                In the present case, the Court concludes that it is premature to rule on the

maintainability of plaintiffs’ proposed California class. While each of plaintiffs’ proposed classes


                                                     7
Case 2:20-cv-11481-BAF-EAS ECF No. 66, PageID.1468 Filed 08/19/21 Page 8 of 8




must meet Rule 23’s various requirements in order to be certified, the parties have yet to reach this

stage in the litigation. At present, the Court lacks the information necessary to conduct a rigorous

analysis under Rule 23(a). Moreover, based on the facts alleged in plaintiffs’ amended complaint,

it is possible that plaintiffs will be able to meet Rule 23’s class certification requirements, and the

commonality and typicality requirements in particular. Plaintiffs’ allegations that West was denied

her rest breaks, meal breaks, and overtime compensation due to KSI’s “pattern, practice, and uniform

administration of corporate policy,” as described within plaintiffs’ California and federal claims, are

not so “highly individualized” as to rule out the possibility of class certification. The Court shall

therefore wait to rule on the viability of plaintiffs’ proposed class of California Recruiters until a

motion to certify the class is filed. For these reasons,



               IT IS ORDERED that defendant’s motion to dismiss in part plaintiffs’ first amended

complaint and to dismiss/strike plaintiffs’ California class allegations is denied.



                                               s/Bernard A. Friedman
                                               BERNARD A. FRIEDMAN
Dated: August 19, 2021                         SENIOR UNITED STATES DISTRICT JUDGE
Detroit, Michigan




                                                  8
